Exhibit 10.2

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of December 20, 2012 and
entered into by and among MGM Grand Detroit, LLC, a Delaware limited liability
company (“Detroit”), MGM Grand Hotel, LLC, a Nevada limited liability company
(“MGM Hotel”), New York-New York Hotel & Casino, LLC, a Nevada limited liability
company (“NYNY”), Bellagio, LLC, a Nevada limited liability company
(“Bellagio”), The Mirage Casino-Hotel, a Nevada corporation (“Mirage Casino”),
MGM Resorts Mississippi, Inc., a Mississippi corporation (“MGM Mississippi”),
and each ADDITIONAL GRANTOR that may become a party hereto after the date hereof
in accordance with Section 17 hereof (each of Detroit, MGM Hotel, NYNY,
Bellagio, Mirage Casino and MGM Mississippi and each Additional Grantor, a
“Grantor” and, collectively, the “Grantors”) and Bank of America, N.A., as
Administrative Agent under the Credit Agreement (as defined below) (in such
capacity, together with its successors and assigns, “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.                                    Pursuant to the Amended and Restated
Credit Agreement dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used but not otherwise defined herein shall have the respective meanings
given to such terms in the Credit Agreement), by and among MGM Resorts
International, a Delaware corporation (“MGM Resorts”), Detroit (together with
MGM Resorts, the “Borrowers”), the Lenders from time to time party thereto and
Administrative Agent, Lenders desire to make certain loans and commitments to
the Borrowers and the L/C Issuers may issue certain Letters of Credit, subject
to the terms and conditions set forth in the Credit Agreement.

 

B.                                    The Borrowers may from time to time enter,
or may from time to time have entered, into one or more Secured Hedge Agreements
with one or more Hedge Banks and one or more Secured Cash Management Agreements
with one or more Cash Management Banks, in each case in accordance with or as
permitted by the terms of the Credit Agreement, and it is desired that the
obligations of the Borrowers under the Secured Hedge Agreements and the Secured
Cash Management Agreements, together with all obligations of the Borrowers under
the Credit Agreement and the other Loan Documents, be secured hereunder.

 

C.                                    The Grantors (other than Detroit) executed
and delivered the Guaranty, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), in favor
of Administrative Agent for the benefit of the Secured Parties, pursuant to
which each such Grantor has guarantied the prompt payment and performance when
due of all obligations of the Borrowers under the Credit Agreement and all
obligations of the Borrowers under the Secured Hedge Agreements and the Secured
Cash Management Agreements.

 

D.                                    It is a condition precedent to the initial
extensions of credit by Lenders under the Credit Agreement that Grantors listed
on the signature pages hereof shall have granted the security interests and
undertaken the obligations contemplated by this Agreement.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and the L/C
Issuers to issue Letters of Credit under the Credit Agreement, to induce the
Hedge Banks to enter into the Secured Hedge Agreements and to induce the Cash
Management Banks to enter into the Secured Cash Management Agreements, each
Grantor hereby agrees with Administrative Agent as follows:

 

SECTION 1.                         Grant of Security.

 

Each Grantor hereby assigns to Administrative Agent, and hereby grants to
Administrative Agent a security interest in, all of such Grantor’s right, title
and interest in and to all of the personal property of such Grantor, in each
case whether now or hereafter existing, whether tangible or intangible, whether
now owned or hereafter acquired, wherever the same may be located and whether or
not subject to the Uniform Commercial Code as it exists on the date of this
Agreement, or as it may hereafter be amended, in the State of New York (the
“UCC”), including the following (the “Collateral”):

 

(a)         all Accounts;

 

(b)         all Chattel Paper;

 

(c)          all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;

 

(d)         all Documents;

 

(e)          all General Intangibles, including all intellectual property,
licenses of intellectual property, other licenses and permits, Payment
Intangibles and Software;

 

(f)           all Goods, including Inventory, Equipment and Fixtures;

 

(g)          all Instruments;

 

(h)         all Investment Property;

 

(i)             all Letter-of-Credit Rights and other Supporting Obligations;

 

(j)            all Records;

 

(k)         all Commercial Tort Claims;

 

(l)             all Leases and Rents (as defined in the Mortgages); and

 

(m)     all Proceeds and Accessions with respect to any of the foregoing
Collateral.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, (x) in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any Excluded Assets; provided, however, “Excluded Assets” shall not
include any Proceeds, products, substitutions or replacements of Excluded Assets
(unless such Proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets); provided, further, that if and when any such
property shall cease to be Excluded Assets, a Lien on and security interest in
such property shall be deemed granted therein and such property shall constitute
Collateral for purposes hereof, (y) the maximum aggregate amount that is, or
under any contingency may be, secured at any time by any Principal Properties
pursuant to this Agreement and the other Principal Property Collateral Documents
is Three Billion Three Hundred Fifty Million Dollars ($3,350,000,000) (the
“Principal Properties Secured Amount”) and (z) the maximum aggregate amount of
the Secured Obligations that is, or under any contingency may be, secured at any
time by this Agreement and the other Detroit Collateral Documents shall be equal
to the portion of the Obligations which are actually borrowed or received by
Detroit (the “Detroit Secured Amount” and, together with the Principal
Properties Secured Amount, the “Secured Amounts”).  The limitation as to any
Secured Amount includes any and all principal, interest, collection costs, sums
advanced for the payment of taxes, assessments, maintenance and repair charges,
rents, insurance premiums and any other costs incurred to protect the Lien
hereof and the other Principal Property Collateral Documents, expenses incurred
by reason of any default under the terms hereof and thereof, and other amounts
which are secured hereby or thereby.  As used in this paragraph, “Principal
Property Collateral Documents” means this Agreement and each other present and
future Collateral Document granting a Lien upon a Principal Property (including
the equity securities of any Person which directly or indirectly owns a
Principal Property) given to directly or indirectly secure the obligations of
any Grantor or any other Loan Party to Administrative Agent or the Secured
Parties, “Principal Properties” means the real estate, physical facilities and
depreciable assets associated with the Bellagio Hotel and Casino, The Mirage
Casino Hotel, and the MGM Grand Las Vegas, the equity or limited liability
company interests owned by MGM Resorts International or its subsidiaries in any
Person that owns such respective properties, and any Equity Interests or
Indebtedness of any Subsidiary of MGM Resorts International, and “Detroit
Collateral Documents” means this Agreement and each other present and future
Collateral Document granting a Lien upon any property or asset of Detroit given
to directly or indirectly secure the obligation of Detroit to Administrative
Agent or the other Secured Parties.  It being understood that the Collateral
under this Agreement does not include “Pledged Equity” as defined in the Pledge
Agreement, which is governed by the Pledge Agreement.

 

Notwithstanding anything herein to the contrary, in no event shall this
Agreement require the creation, perfection or maintenance of pledges of or
security interests in, or the obtaining of title insurance, surveys, abstracts
or appraisals with respect to, Excluded Assets, or the taking of any actions to
perfect security interests in Excluded Assets apart from the filing of financing
statements under the UCC.  Furthermore, Administrative Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of title insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrowers, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement, the Credit Agreement or any other Collateral
Document.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.                         Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor.  “Secured Obligations” means, subject to
Section 11.20 of the Credit Agreement, all Obligations of each Grantor under the
Loan Documents, the Secured Hedge Agreements (other than Excluded Swap
Obligations) and the Secured Cash Management Agreements, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Administrative Agent or any other Secured Party as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of
Grantors now or hereafter existing under this Agreement (including, without
limitation, interest and other amounts that, but for the filing of a petition in
bankruptcy with respect to any Grantor, would accrue on such obligations,
whether or not a claim is allowed against such Grantor for such amounts in the
related bankruptcy proceeding).

 

SECTION 3.                         Grantors Remain Liable.

 

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral, and (c)
Administrative Agent shall not have any obligation or liability under any
contracts, licenses, and agreements included in the Collateral by reason of this
Agreement, nor shall Administrative Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

SECTION 4.                         Representations and Warranties.

 

Each Grantor represents and warrants as follows:

 

(a)         Ownership of Collateral.  Except as expressly permitted by the
Credit Agreement, such Grantor owns its interests in the Collateral free and
clear of any Lien other than the Permitted Encumbrances and other Liens
permitted by Section 8.03 of the Credit Agreement and no effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any filing or recording office, including any IP Filing
Office other than the Permitted Encumbrances and other Liens permitted by
Section 8.03 of the Credit Agreement.

 

(b)         Perfection.  The security interests in the Collateral granted to
Administrative Agent for the ratable benefit of the Secured Parties hereunder
constitute valid security interests in the Collateral, securing the payment of
the Secured Obligations.  Upon the filing of UCC

 

4

--------------------------------------------------------------------------------


 

financing statements naming each Grantor as “debtor”, naming Administrative
Agent as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 1 annexed hereto, the
security interests in the Collateral granted to Administrative Agent for the
ratable benefit of the Secured Parties will constitute perfected security
interests therein prior to all other Liens (except for the Liens permitted under
the Credit Agreement or Permitted Encumbrances, in each case having priority
over the Administrative Agent’s Lien by operation of law), to the extent
perfection may be achieved by such filing and delivery.

 

(c)          Office Locations; Type and Jurisdiction of Organization.  Such
Grantor’s name as it appears in official filings in the jurisdiction of its
organization, type of organization (i.e. corporation, limited partnership,
etc.), jurisdiction of organization, principal place of business, chief
executive office and organization number provided by the applicable Governmental
Authority of the jurisdiction of organization are set forth on Schedule 2
annexed hereto.

 

(d)         Names.  No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the five year period preceding the date hereof, or, in the
case of an Additional Grantor, the date of the applicable Counterpart, had a
different name from the name of such Grantor listed on the signature pages
hereof, except the names set forth on Schedule 3 annexed hereto.

 

(e)          Sufficiency of Intellectual Property License Agreements.  Each
Grantor has sufficient rights under the Intellectual Property License Agreements
under which such Grantor is licensee to all of the trademarks, copyrights and
other intellectual property necessary or advisable for the conduct of its
business as currently conducted.

 

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart, except that, in the case of a Security Agreement
Supplement, such representations and warranties are made as of the date of such
supplement or notice.

 

SECTION 5.                         Further Assurances.

 

Subject to the last paragraph of Section 1, each Grantor agrees that from time
to time, at the expense of Grantors, such Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that Administrative Agent may request, in
order to perfect (to the extent described in Section 4(b)) and protect any
security interest granted or purported to be granted hereby or to enable
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.  Without limiting the generality of the
foregoing, each Grantor will:  (i) execute (if necessary) and file such
financing or continuation statements, or amendments thereto, (ii) furnish to
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Administrative Agent may reasonably request, all in
reasonable detail, (iii) at Administrative Agent’s request, appear in and defend
any action or proceeding that may affect such Grantor’s

 

5

--------------------------------------------------------------------------------


 

title to or Administrative Agent’s security interest in all or any part of the
Collateral, and (iv) use commercially reasonable efforts to obtain any necessary
consents of third parties to the creation and perfection of a security interest
in favor of Administrative Agent with respect to any Collateral. Each Grantor
hereby authorizes Administrative Agent to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.

 

SECTION 6.                         Certain Covenants of Grantors.

 

Each Grantor shall:

 

(a)         give Administrative Agent written notice of (i) any change in such
Grantor’s name, identity or corporate structure and (ii) any reincorporation,
reorganization or other action that results in a change of the jurisdiction of
organization of such Grantor, in each case, as soon as practicable and in any
event no more than ten (10) days (or such longer period as may be agreed by
Administrative Agent) thereafter; and

 

(b)         if Administrative Agent gives value to enable such Grantor to
acquire rights in or the use of any Collateral, use such value for such
purposes.

 

SECTION 7.                         Special Covenants with respect to Accounts.

 

(a)         Each Grantor shall, in the ordinary course of business, maintain (i)
complete Records of each Account, including records of all payments received,
credits granted and merchandise returned, (ii) maintain complete Records of all
casino credit extended, including but not limited to the terms of any discounts
offered, in full compliance with applicable Gaming Laws , and (iii) all
documentation relating thereto.

 

(b)         Except as otherwise provided in this Section 7(b), each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor under the Accounts.  In connection with such collections, each
Grantor may take (and, upon the occurrence and during the continuance of an
Event of Default at Administrative Agent’s direction, shall take) such action as
such Grantor or Administrative Agent may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts; provided,
however, that Administrative Agent shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Grantor of its intention to do so, to (i) notify the account
debtors or obligors under any Accounts of the assignment of such Accounts to
Administrative Agent and to direct such account debtors or obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to Administrative Agent, (ii) notify each Person maintaining a lockbox or
similar arrangement to which account debtors or obligors under any Accounts have
been directed to make payment to remit all amounts representing collections on
checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to Administrative Agent, (iii) enforce
collection of any such Accounts at the expense of Grantors, and (iv) adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done.  After receipt by such Grantor
of the notice from Administrative Agent

 

6

--------------------------------------------------------------------------------


 

referred to in the proviso to the preceding sentence, (A) all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Accounts shall be received in trust for the benefit of
Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Administrative Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 13 hereof, and (B) except as
expressly permitted by the Credit Agreement, such Grantor shall not, without the
written consent of Administrative Agent, adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon.

 

SECTION 8.                         Special Covenants With Respect to the
Intellectual Property License Agreements.

 

(a)         Each Grantor shall take any and all steps to preserve and keep in
full force and effect any Intellectual Property License Agreement to which it is
a party, including (i) the timely performance of all such Grantor’s obligations
under such Intellectual Property License Agreement, (ii) the enforcement,
preservation and maintenance of all such Grantor’s rights, interests and
privileges arising under such Intellectual Property License Agreement and (iii)
refraining from taking any action that would constitute a breach of, or give
rise to a termination or other loss of the full benefits of, such Intellectual
Property License Agreement.  No Intellectual Property License Agreement may be
amended or otherwise modified in a manner which is adverse to the interests of
the Secured Parties, in any material respect, without the prior written consent
of Administrative Agent.

 

(b)         Administrative Agent shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default, in any applicable
Grantor’s name and on its behalf, to perform or cause the performance of any
Grantor’s obligations under any Intellectual Property License Agreement and to
take, at such Grantor’s expense, any actions that Administrative Agent
reasonably deems necessary or appropriate in order to enforce, preserve and
maintain such Grantor’s rights, interests and privileges arising under such
Intellectual Property License Agreement.

 

SECTION 9.                         Collateral Account.

 

Administrative Agent is hereby authorized to establish and maintain as a blocked
account under the sole dominion and control of Administrative Agent, a
restricted Deposit Account designated as “MGM Resorts Collateral Account”.  All
amounts at any time held in the Collateral Account shall be beneficially owned
by Grantors but shall be held in the name of Administrative Agent hereunder, for
the benefit of Secured Parties, as collateral security for the Secured
Obligations upon the terms and conditions set forth herein.  Grantors shall have
no right to withdraw, transfer or, except as expressly set forth herein or in
the Credit Agreement, otherwise receive any funds deposited into the Collateral
Account.  Anything contained herein to the contrary notwithstanding, the
Collateral Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or Governmental Authority, as may now or hereafter be
in effect.  All deposits of funds in the Collateral Account shall be made by
wire transfer (or, if applicable, by intra-bank transfer from another account of
a Grantor) of immediately available funds, in each

 

7

--------------------------------------------------------------------------------


 

case addressed in accordance with instructions of Administrative Agent.  Each
Grantor shall, promptly after initiating a transfer of funds to the Collateral
Account, give notice to Administrative Agent by telefacsimile of the date,
amount and method of delivery of such deposit.  Cash held by Administrative
Agent in the Collateral Account shall not be invested by Administrative Agent
but instead shall be maintained as a cash deposit in the Collateral Account
pending application thereof as elsewhere provided in this Agreement or in the
Credit Agreement.  To the extent permitted under Regulation Q of the Board of
Governors of the Federal Reserve System, any cash held in the Collateral Account
shall bear interest at the standard rate paid by Administrative Agent to its
customers for deposits of like amounts and terms.  Subject to Administrative
Agent’s rights hereunder, any interest earned on deposits of cash in the
Collateral Account shall be deposited directly in, and held in, the Collateral
Account.

 

SECTION 10.                  Administrative Agent Appointed Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Administrative Agent as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Administrative Agent or otherwise, upon the
occurrence and during the continuance of an Event of Default, in Administrative
Agent’s discretion to take any action and to execute any instrument that
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:

 

(a)         to obtain and adjust insurance required to be maintained by such
Grantor or paid to Administrative Agent pursuant to the Credit Agreement;

 

(b)         to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          to receive, endorse and collect any drafts or other Instruments,
Documents, Chattel Paper and other documents in connection with clauses (a) and
(b) above;

 

(d)         to file any claims or take any action or institute any proceedings
that Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce or protect the rights of
Administrative Agent with respect to any of the Collateral;

 

(e)          to pay or discharge taxes or Liens (other than taxes not required
to be discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Administrative Agent in its sole
discretion, any such payments made by Administrative Agent to become obligations
of such Grantor to Administrative Agent, due and payable immediately without
demand;

 

(f)           to sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

 

8

--------------------------------------------------------------------------------


 

(g)          generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and to do, at Administrative Agent’s option and Grantors’ expense, at any time
or from time to time, all acts and things that Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and Administrative
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

SECTION 11.                  Standard of Care.

 

The powers conferred on Administrative Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Administrative Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property.

 

SECTION 12.                  Remedies.

 

(a)         Generally.  If any Event of Default shall have occurred and be
continuing, Administrative Agent may, subject to Section 16 hereof, exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC (whether or not the UCC applies to the
affected Collateral), and also may (i) require each Grantor to, and each Grantor
hereby agrees that it will at its expense and upon request of Administrative
Agent forthwith, assemble all or part of the Collateral as directed by
Administrative Agent and make it available to Administrative Agent at a place to
be designated by Administrative Agent that is reasonably convenient to both
parties, (ii) require each Grantor to provide reasonable assistance in obtaining
any Gaming Approval necessary to dispose of gaming devices, cashless wagering
systems, mobile gaming systems, interactive gaming systems or any similar
Collateral for which a Gaming Approval is necessary to authorize Administrative
Agent to sell such Collateral, including but not limited to providing complete
descriptions of such Collateral as required by Gaming Laws to be include with an
application for such Gaming Approval, (iii) enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process, (iv) prior to the disposition of the Collateral, store, process, repair
or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Administrative Agent deems appropriate,
(v) take possession of any Grantor’s premises or place custodians in exclusive
control thereof, remain on such premises and use the same and any of such
Grantor’s equipment for the purpose of completing any work in process, taking
any actions described in the preceding clause (iv) and collecting any Secured
Obligation, (vi) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale or other
disposition (including, without limitation, pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code of the United States), at
any of Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such

 

9

--------------------------------------------------------------------------------


 

time or times and at such price or prices and upon such other terms as
Administrative Agent may deem commercially reasonable, and (vii) provide
entitlement orders with respect to Security Entitlements and other Investment
Property constituting a part of the Collateral.  Administrative Agent or any
other Secured Party may be the purchaser of any or all of the Collateral at any
such sale and Administrative Agent, as agent for and representative of the
Secured Parties (but not any Secured Party in its individual capacity unless
Required Lenders shall otherwise agree in writing), shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.  Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten days’ notice
to such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. 
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor hereby waives any
claims against Administrative Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Administrative Agent to collect such
deficiency.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 12 will cause irreparable injury to Administrative
Agent, that Administrative Agent has no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 12 shall be specifically enforceable against such Grantor, and each
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Secured Obligations becoming due and payable
prior to their stated maturities.  Administrative Agent (or any Lender, except
with respect to a “credit bid” pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code of the United States) may
be the purchaser or licensor of any or all of the Collateral at any such sale or
other disposition, free of any right or equity of redemption, which equity of
redemption each Grantor hereby releases, and Administrative Agent, as agent for
the Secured Parties, shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Obligations (subject to Section 11.20
of the Credit Agreement) as a credit on account of the purchase price for any
collateral payable by Administrative Agent at such sale or other disposition. 
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral and may specifically disclaim any warranties of title, which
procedures shall not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

10

--------------------------------------------------------------------------------


 

Each Grantor recognizes that, by reason of certain requirements of the Gaming
Laws, Administrative Agent or any purchaser may be required to obtain certain
Gaming Approvals under applicable Gaming Laws to sell gaming devices, cashless
wagering systems, mobile gaming systems, interactive gaming systems or other
similar Collateral.   Each Grantor acknowledges and agrees that obtaining such
Gaming Approvals may require that the prospective purchaser hold a Gaming
License or a distributor’s license, Administrative Agent may restrict
prospective purchasers to only those holding the requisite licenses, and any
such sale may be at prices and on terms less favorable than those obtainable
through a sale without such restrictions.

 

(b)         Collateral Account.  If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Account, except for funds
deposited in the Collateral Account as described in the next sentence, shall be
held by Administrative Agent and applied as Obligations become due or, if
applicable, pursuant to Section 9.03 of the Credit Agreement.  If, in accordance
with Section 9.02(c) of the Credit Agreement, the Borrowers are required to pay
to Administrative Agent an amount (the “Aggregate Available Amount”) equal to
the Outstanding Amount of all L/C Obligations under the Credit Agreement, the
Borrowers shall deliver funds in such an amount for deposit in the Collateral
Account.  Following such deposit in the Collateral Account, (i) upon any drawing
under any outstanding Letter of Credit, Administrative Agent shall apply any
amount in the Collateral Account to reimburse the L/C Issuers for the amount of
such drawing, and (ii) in the event of cancellation or expiration of any Letter
of Credit, or in the event of any reduction in the Outstanding Amount of the L/C
Obligations, Administrative Agent shall apply the amount then on deposit in the
Collateral Account in excess of the Aggregate Available Amount (calculated
giving effect to such cancellation, expiration or reduction) as provided in
Section 13.

 

SECTION 13.                  Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.

 

SECTION 14.                  Indemnity and Expenses.

 

(a)         Grantors jointly and severally (except as otherwise prohibited
hereunder) agree to indemnify Administrative Agent, each other Secured Party and
each Related Party of any of the foregoing Persons (each an “Indemnitee”) from
and against any and all claims, losses and liabilities in any way relating to,
growing out of or resulting from this Agreement and the transactions
contemplated hereby (including, without limitation, enforcement of this
Agreement); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that a court of competent jurisdiction determines in a
final-non-appealable judgment that any claims, losses and liabilities resulted
from (x) the gross negligence or willful misconduct of such Indemnitee or of any
Related Indemnified Person of such Indemnitee, (y) a material breach of any
obligations of such Indemnitee under any Loan Document by such Indemnitee or
(z) any dispute solely among Indemnitees or of any Related Indemnified Person of
such Indemnitee other than any claims against an Indemnitee in its capacity or
in fulfilling its role as Administrative Agent (and any sub-agent thereof),
Lender or L/C Issuer under the Facility and

 

11

--------------------------------------------------------------------------------


 

other than any claims arising out of any act or omission of the Grantors or any
of their Affiliates.  No Indemnitee or Grantor shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of any Grantor, in respect of any such damages incurred or paid by an
Indemnitee to a third party).

 

(b)         Grantors jointly and severally (except as otherwise prohibited
hereunder) agree to pay to Administrative Agent upon demand the amount of any
and all costs and expenses in accordance with Section 11.04(a) of the Credit
Agreement.

 

(c)          The obligations of Grantors in this Section 14 shall (i) survive
the termination of this Agreement and the discharge of Grantors’ other
obligations under this Agreement, the Secured Hedge Agreements, the Secured Cash
Management Agreements, the Credit Agreement and the other Loan Documents and
(ii), as to any Grantor that is a party to the Guaranty, be subject to the
provisions of Section 1(b) thereof.

 

SECTION 15.                  Continuing Security Interest; Transfer of Loans;
Termination and Release.

 

(a)         This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the satisfaction
of the Termination Conditions and the payment in full of all Secured Obligations
arising under any Secured Hedge Agreement or Secured Cash Management Agreement,
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Administrative Agent
hereunder, to the benefit of Administrative Agent, the other Secured Parties and
their respective successors, transferees and assigns.  Without limiting the
generality of the foregoing clause (iii), but subject to the provisions of
Section 11.06 of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise.

 

(b)         Upon satisfaction of the Termination Conditions and the payment in
full of all Secured Obligations arising under any Secured Hedge Agreement or
Secured Cash Management Agreement, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination Administrative Agent will, at Grantors’
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination.  In addition, upon the proposed
sale or other disposition of any Collateral by a Grantor in accordance with the
Credit Agreement for which such Grantor desires a security interest release from
Administrative Agent, such a release may be obtained pursuant to the provisions
of Section 10.10 of the Credit Agreement.

 

SECTION 16.                  Administrative Agent as Agent.

 

(a)         Administrative Agent has been appointed to act as Administrative
Agent hereunder by Lenders, Hedge Banks and Cash Management Banks, by their
acceptance of the benefits hereof.  Administrative Agent shall be obligated, and
shall have the right hereunder, to

 

12

--------------------------------------------------------------------------------


 

make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement and the Credit Agreement; provided that Administrative Agent
shall exercise, or refrain from exercising, any remedies provided for in
Section 12 hereof in accordance with the instructions of Required Lenders.

 

(b)         Administrative Agent shall at all times be the same Person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to Section 10.06 of the Credit Agreement shall
also constitute notice of resignation as Administrative Agent under this
Agreement; and appointment of a successor Administrative Agent pursuant to
Section 10.06 of the Credit Agreement shall also constitute appointment of a
successor Administrative Agent under this Agreement.  Upon the acceptance of any
appointment as Administrative Agent under Section 10.06 of the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring Administrative Agent under this Agreement shall promptly (i) transfer
to such successor Administrative Agent all sums, securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under this Agreement, and (ii) execute (if
necessary) and deliver to such successor Administrative Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created hereunder, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Administrative Agent hereunder.

 

SECTION 17.                  Additional Grantors.

 

From time to time subsequent to the date hereof, in accordance with the terms of
Credit Agreement, including Sections 6.08 and 6.09, additional Restricted
Subsidiaries of MGM Resorts may become Additional Grantors, by executing a
Counterpart.  Upon delivery of any such Counterpart to Administrative Agent,
notice of which is hereby waived by Grantors, each such Additional Grantor shall
be a Grantor and shall be as fully a party hereto as if such Additional Grantor
were an original signatory hereto.  Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Administrative Agent not to cause any Restricted Subsidiary of MGM Resorts to
become an Additional Grantor hereunder.  This Agreement shall be fully effective
as to any Grantor that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

 

SECTION 18.                  Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by
Administrative Agent and, in the case

 

13

--------------------------------------------------------------------------------


 

of any such amendment or modification, by Grantors; provided this Agreement may
be modified by the execution of a Counterpart by an Additional Grantor in
accordance with Section 17 hereof and Grantors hereby waive any requirement of
notice of or consent to any such amendment.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

SECTION 19.                  Notices.

 

Any notice or other communication herein required or permitted to be given shall
be given in accordance with Section 11.02 of the Credit Agreement; provided,
however, that, for the purposes hereof, the address of each party hereto shall
be as provided in Section 11.02 of the Credit Agreement or as set forth under
such party’s name on Schedule A hereof or such other address as shall be
designated by such party in a written notice delivered to the other parties
hereto.

 

SECTION 20.                  Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of Administrative Agent in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

SECTION 21.                  Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 22.                  Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 23.                  Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE
LAWS OF ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE

 

14

--------------------------------------------------------------------------------


 

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)         SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY OTHER
SECURED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST SUCH GRANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 19.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

15

--------------------------------------------------------------------------------


 

SECTION 24.                  Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 25.                  Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
shall become effective when it shall have been executed by Administrative Agent
and when Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 26.                  Definitions.

 

(a)         Each capitalized term utilized in this Agreement that is not defined
in the Credit Agreement or in this Agreement, but that is defined in the UCC,
including the categories of Collateral listed in Section 1 hereof, shall have
the meaning set forth in Articles 1, 8 or 9 of the UCC.

 

(b)         In addition, the following terms used in this Agreement shall have
the following meanings:

 

“Additional Grantor” means a Restricted Subsidiary of MGM Resorts that becomes a
party hereto after the date hereof as an additional Grantor by executing a
Counterpart.

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Collateral Account” means the “MGM Resorts Collateral Account” established
pursuant to Section 9.

 

“Counterpart” means a counterpart to this Agreement, in substantially the form
of Exhibit I annexed hereto, entered into by a Restricted Subsidiary of MGM
Resorts pursuant to Section 17 hereof.

 

16

--------------------------------------------------------------------------------


 

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

“Intellectual Property License Agreements” means (i) the Trademark License
Agreement, dated as of December 20, 2012, among MGM Resorts, as licensor, Mirage
Resorts, International, as licensor, Mandalay Resort Group, as licensor, MGM
Hotel, as licensee, NYNY, as licensee, Bellagio, as licensee, Mirage Casino, as
licensee, Detroit, as licensee, and MGM Mississippi, as licensee, and (ii) all
other intellectual property license agreements of any Grantor with MGM Resorts
or any Subsidiary of MGM Resorts now or hereafter existing, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Secured Obligations” has the meaning set forth in Section 2 hereof.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Administrative Agent have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

Grantors:

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

 

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Corporate Secretary

 

 

 

 

 

MGM GRAND HOTEL, LLC

 

NEW YORK-NEW YORK HOTEL & CASINO, LLC

 

BELLAGIO, LLC

 

THE MIRAGE CASINO-HOTEL

 

MGM RESORTS MISSISSIPPI, INC.

 

 

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Secretary or Attorney-in-Fact, as applicable, of each of the foregoing

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Maurice Washington

 

Name:

Maurice Washington

 

Title:

Vice President, Agency Management Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name

 

Notice Address for each Grantor

MGM Resorts Mississippi, Inc.

 

*

The Mirage-Casino Hotel

 

*

Bellagio, LLC

 

*

MGM Grand Detroit, LLC

 

*

New York-New York Hotel & Casino, LLC

 

*

MGM Grand Hotel, LLC

 

*

 

--------------------------------------------------------------------------------

* The notice address, including zip code, and telephone number, including area
code, for each Grantor is:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Daniel J. D’Arrigo

Telecopier: 702 693-7628

Telephone: 702 693-8895

Email: d’arrigo@mgmresorts.com

 

With a copy to:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: William M. Scott IV

Telecopier: 702 693-7628

Telephone: 702 730-3940

Email: bscott@mgmresorts.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

SECURITY AGREEMENT

 

Filing Offices

 

Grantor

 

Filing Offices

MGM Resorts Mississippi, Inc.

 

Mississippi Secretary of State
P.O. Box 136
Jackson, MS 39205

 

 

 

The Mirage-Casino Hotel

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

Bellagio, LLC

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

MGM Grand Detroit, LLC

 

Delaware Secretary of State
Division of Corporations
John G. Townsend Building
401 Federal Street, Suite 4
Dover, DE 19901

 

 

 

New York-New York Hotel & Casino, LLC

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

 

 

MGM Grand Hotel, LLC

 

Nevada Secretary of State
200 North Carson Street
Carson City, NV 89701

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO

SECURITY AGREEMENT

 

Office Locations, Type and Jurisdiction of Organization

 

Name of Grantor

 

Type of
Organization

 

Office Locations

 

Jurisdiction
of Organization

 

Organization
Number

MGM Resorts Mississippi, Inc.

 

Corporation

 

1010 Casino Center Drive, Robinsonville, MS 38664

 

 

 

 

597622

 

 

 

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Mississippi

 

 

 

 

 

 

 

 

 

 

 

The Mirage-Casino Hotel

 

Corporation

 

3400 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Nevada

 

C6849-1986

 

 

 

 

 

 

 

 

 

Bellagio, LLC

 

Limited Liability Company

 

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Nevada

 

LLC6671-2000

 

 

 

 

 

 

 

 

 

MGM Grand Detroit, LLC

 

Limited Liability Company

 

1777 Third Street, Detroit, MI 48226

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Delaware

 

2767169

 

--------------------------------------------------------------------------------


 

New York-New York Hotel & Casino, LLC

 

Limited Liability Company

 

3790 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Nevada

 

LLC20224-1994

 

 

 

 

 

 

 

 

 

MGM Grand Hotel, LLC

 

Limited Liability Company

 

3799 Las Vegas Boulevard South

Las Vegas, Nevada 89109

 

3950 Las Vegas Boulevard South, Las Vegas, Nevada 89119

 

Nevada

 

LLC6875-2000

 

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO

SECURITY AGREEMENT

 

Other Names

 

Name of Grantor

 

Other Names

MGM Resorts Mississippi, Inc.

 

Circus Circus Mississippi, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT I TO

SECURITY AGREEMENT

 

FORM OF COUNTERPART

 

COUNTERPART (this “Counterpart”), dated as of               , 20    , is
delivered pursuant to Section 17 of the Security Agreement referred to below. 
The undersigned hereby agrees that this Counterpart may be attached to the
Security Agreement dated as of December 20, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, being the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the respective meanings given to such terms in the Security Agreement), among
MGM Grand Detroit, LLC, a Delaware limited liability company, the other Grantors
named therein, and Bank of America, N.A., as Administrative Agent.  The
undersigned by executing and delivering this Counterpart hereby becomes a
Grantor under the Security Agreement in accordance with Section 17 thereof and
agrees to be bound by all of the terms thereof.  Without limiting the generality
of the foregoing, the undersigned hereby:

 

(i)              authorizes Administrative Agent to add the information set
forth on the Schedules to this Agreement to the correlative Schedules attached
to the Security Agreement;

 

(ii)             agrees that all Collateral of the undersigned, including the
items of property described on the Schedules hereto, shall become part of the
Collateral and shall secure all Secured Obligations; and

 

(iii)            makes the representations and warranties set forth in the
Security Agreement, as amended hereby, to the extent relating to the
undersigned.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------